ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Taghreed Group for General Trading and         )                 ASBCA No. 59823
 Contracting                                   )
                                               )
Under Contract No. W564KV-13-P-0171            )

APPEARANCE FOR THE APPELLANT:                                    Mr. Hany Shamekh
                                                                  CFO/Finance Department

APPEARANCES FOR THE GOVERNMENT:                                  Raymond M. Saunders, Esq.
                                                                  Army Chief Trial Attorney
                                                                 CPT Cali Y. Kim, JA
                                                                  Trial Attorney

                               ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: 8 June 2015
                                                                         -/'/                                    --/-~--
                                                                                                                       ~-----·-
                                                      . //<~~;;
                                                            / ~~-/ ~)')11<;~-'-----~//
                                                                                                                              .




                                               /. /
                                                   . ~ ,/ /.:;/ ,.// ,....-:::;-
                                                             ,/
                                                                                     .
                                                                                   ,/)
                                                                                         ,P:.r
                                                                                                 .   ,·
                                                                                                          , '/    ~
                                                                                                                      /   .
                                           /             MARK N. STEMPLER
                                                         Administrative Judge
                                                         Acting Chairman
                                                         Armed Services Board
                                                         of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59823, Appeal ofTaghreed Group
for General Trading and Contracting, rendered in conformance with the Board's Charter.

       Dated:

                                                         JEFFREY D. GARDIN
                                                         Recorder, Armed Services
                                                         Board of Contract Appeals